DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, reading on claims 1-3, in the reply filed on 18 November 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Document No. DE 10 2004 007 124 A1 to Wolff (Wolff) in view of US Patent Application Publication No. 2001/0052469 to Ito (Ito).
As to claims 1-3, Wolff teaches an etching device configured to etch a semiconductor wafer (12) by photoelectrochemical etching, the etching device comprising a reservoir (2) storing an etchant (6), a support member (32) configured to support the semiconductor wafer (12) in a state wherein a first surface (14) of the wafer (12) is immerses in the etchant, a light source (17) configured to emit light (18) to the first surface (14) of the wafer (12) supported by the support member (32), a counter electrode (voltage electrode) disposed in the reservoir between the support member (32) and the light source (17), and disposed at a position separated from the first surface (14) of the semiconductor wafer (12) supported by the support member (32) and a power source (potentiostat) configured to apply a voltage between the semiconductor wafer supported by the support member and the counter electrode (Paragraphs 0025, 0035-0045; Figure 1).  Wolff further teaches that the voltage electrode is formed of, for example, a wire concentrically around the wafer, or a thin metal coating on the UV window (Paragraph 0025).  Thus, not specifically an embodiment in which the light source would specifically project distinct lighted and shadowed areas onto the wafer.  However, Wolff further specifically teaches, in a discussion of a separate current measuring electrode for the apparatus, that a known alternative to the concentric wire electrode and thin coating electrode embodiments a fine metal thread grid electrode clamped in the electrode space is effective at providing the function of the electrode while still allowing a large proportion of the UV light to pass to the semiconductor (Paragraph 0043).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing that this known electrode grid configuration could be applied to the voltage electrode with the expectation of effective formation of the electrode for applying the voltage and allowing the UV light to pass through (MPEP 2144.06 II).  Thus, rendering obvious an embodiment wherein when the light source emits light, a lighted area by the light and a shadow of the counter electrode are projected onto the first surface of the semiconductor wafer supported by the support member. 
However, Wolff fails to further teach that the support member is configured to rotatably hold the semiconductor wafer (Paragraph 0010).  However, Ito also discusses the photoelectrochemical etching of a semiconductor workpiece and teaches that by rotating the substrate during the etching the uniformity is increased (Paragraph 0054).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the support of Wolff in order to allow for the rotation of the semiconductor wafer in order to increase the uniformity as taught by Ito.  Thus, an apparatus capable of rotating the substrate relative to the grid electrode to perform the functional language of “when the semiconductor wafer is rotated by the support member, at least a part of the first surface passes both the lighted area and the shadow” and “when the semiconductor wafer is rotated by the support member, an entirety of the first surface passes both the lighted are and the shadow”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0118128 to Garcia Tello et al. – See Figure 2 and Paragraph 0074 in particular
US 2004/0226654 to Hongo et al. – Directed to wafer rotation in etching
US 6,103,096 to Datta et al. – Directed to wafer rotation in etching
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794